Citation Nr: 1032491	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1984, 
September 1986 to September 1990, and from September 2001 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

Irritable bowel syndrome was not manifested during service and is 
not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
active service.  
§ 1113, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in October 2005 and March 2006.  The claim was 
readjudicated in an April 2007 statement of the case and May 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained available service treatment records and assisted the 
Veteran in obtaining evidence.  The Board notes that the Veteran 
has not been given a VA examination in connection with his claim.  
In disability compensation claims, VA must provide a medical 
examination when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence is on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, while the Board notes that the Veteran has a current 
diagnosis of irritable bowel syndrome, there is no competent 
medical evidence or credible evidence, including credible lay 
reports of a continuity of symptomatogly, indicating that his 
disability may be associated with an event, injury, or disease 
that occurred in service.  See 38 C.F.R. § 3.159(c)(4); McLendon.  

The Veteran's service treatment records are not on file and all 
efforts to obtain these records have been exhausted.  Due to the 
missing service medical records, the Board recognizes its 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  In a February 2009 letter, 
the RO informed the Veteran that his service treatment records 
are unavailable, requesting the Veteran's assistance in obtaining 
alternate sources for his service treatment records, including 
the completion of NA Form 13042.  In a February 2009 letter, the 
Veteran responded, indicating that he has no other information or 
evidence to give VA to substantiate his claim.  Attached to his 
February 2009 response, the Veteran included the requested NA 
Form 13042, however, he did not provide any additional 
information pertaining to his treatment for his irritable bowel 
syndrome.  In April 2009, the RO issued a memorandum indicating a 
formal finding of unavailability of service treatment records.  
The Memorandum specifically documented all procedures, including 
attempts and efforts to obtain the Veteran's service treatment 
records.     

Regarding private treatment records, in the September 2006 notice 
of disagreement, the Veteran reported that he sought treatment 
for IBS from Dr. O of Cherry Creek Medical Center from 2001 to 
2003.  Subsequently, the Veteran completed the necessary 
authorization and consent to release information form.  As a 
result, in October 2006, the RO sent Dr. O. a letter requesting 
all treatment records pertaining to the Veteran's IBS from 2001 
to 2003.  In a December 2006 letter, the RO notified the Veteran 
that he provided VA an incorrect address for Dr. O. on the 
aforementioned consent and release form, as the October 2006 
letter to Dr. O. was returned as undeliverable.  In the same 
letter, the RO directed the Veteran to provide the correct 
address for Dr. O, and/or to obtain the private treatment records 
himself  and submit them to the provided address.  In January 
2007, the RO again attempted to obtain the aforementioned private 
treatment records, however, the facility did not respond or send 
the requested records, and the Veteran was informed of this fact 
in an April 2007 letter from the RO.       

Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file, and the Veteran has not contended 
otherwise.

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.


Discussion

The Veteran contends that his irritable bowel syndrome (IBS) is 
related to his service.  Specifically, he asserts that he was 
treated in October 2001, during service, and has continued to 
suffer from the disorder.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post-service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

The available service treatment records include a January 1980 
induction physical examination; records dated in January 1980 to 
January 1984; a January 1986 induction physical examination; a 
September 1988 extension examination; a July 1990 separation 
examination and a September 2002 separation physical examination, 
all of which are negative for complaints, treatments, or a 
diagnosis of IBS.  Indeed, on the Reports of Medical History of 
the aforementioned examinations, the Veteran denied any stomach, 
liver, intestinal trouble, or ulcer problems.  


In his claim for service connection, the Veteran reported that he 
was treated for IBS in service.  He has also asserted that he had 
stomach problems during service.  

Post-service VA outpatient treatment records include October 2005 
and October 2006 diagnoses of IBS.  A March 2008 record 
demonstrates the Veteran provided a history of diarrhea.  None of 
those records includes an indication from the Veteran or 
treatment provider as to date of onset.

Upon review of the record, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to service 
connection for IBS.  Although the Veteran's service treatment 
records are incomplete, the records that are included in the 
claims folder are negative for any related complaints.  
Significantly, on the several Reports of Medical History spanning 
1980 to 2002, the Veteran denied ever having stomach issues 
during service.  The report of a September 2002 separation 
physical examination reflect no complaints of, treatment for, or 
a diagnosis of IBS.  

The first objective showing of IBS was demonstrated in VA 
outpatient treatment records in October 2005, approximately three 
years after service.  In addition to the absence of documented 
post-service symptomatology related to IBS for three years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
See Layno, 6 Vet. App. at 470.  Specifically, he has indicated 
that he continued to experience symptoms relating to IBS after he 
was discharged from the service.

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service is not credible.

The Veteran's reported history of continued IBS symptomatology 
since service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorder began in service, the 
separation examination was negative for any related complaints.  
Further, available service treatment records include his numerous 
reports that he did not experience or have a history of stomach 
problems during service.  

Any statements as to continuous IBS since service are not found 
to be persuasive in light of the fact that the Veteran denied 
problems upon separation and there is no record of complaints 
until more than three years following discharge.  The three year 
gap between separation from service and initial reported symptoms 
related to IBS in 2005 is another factor for consideration in 
deciding in deciding the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.

Thus, while the Board has considered the Veteran's statements, 
without a medical opinion linking a current disability to his 
service, there is no basis for granting service connection.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
IBS.  Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 51.


ORDER

Service connection for irritable bowel syndrome is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


